Exhibit 10.3


Amendment No. 2 to
Asset Purchase Agreement


Reference is made to the Asset Purchase Agreement, dated June 9, 2011, among
CommerceTel Corporation, CommerceTel, Inc., Digimark, LLC and the Controlling
Owner identified therein, as amended by Amendment No.1 thereto dated July 8,
2011 (the “Asset Purchase Agreement”).   Capitalized terms used, but not
defined, herein, have the respective meanings set forth in the Asset Purchase
Agreement.


1.  The undersigned hereby amend the Asset Purchase Agreement as follows:


(a)  
The reference in Section 2.06(a)(i) of the Asset Purchase Agreement to
“$124,526” is changed to “$119,392”.

(b)  
The reference in Section 2.06(a)(iii) of the Asset Purchase Agreement to
“$191,435” is changed to “$194,658”.

(c)  
The reference in Section 2.08(a)(i) of the Asset Purchase Agreement to “May 1,
2010 through February 28, 2011” is changed to “August 1, 2010 through May 31,
2011”.

(d)  
Exhibit A-2 to the Asset Purchase Agreement is amended and restated in its
entirety in form attached hereto.



2.  Seller hereby waives the condition to consummate the Closing set forth in
Section 6.03(e) of the Asset Purchase Agreement.   Seller acknowledges and
understands that, since June 9, 2011, Parent has received executed investor
subscription agreements representing $400,000 in financing commitments (of which
Parent has actually received $325,000 in gross proceeds).


3.  Except as expressly set forth herein, the Asset Purchase Agreement remains
unmodified and in full force an effect.
Acknowledged and agreed as of August 1, 2011 by:


CommerceTel Corporation




By:  __________________________________
        Dennis Becker, Chief Executive Officer


CommerceTel, Inc.




By:  __________________________________
        Dennis Becker, Chief Executive Officer


Digimark, LLC




By:  _________________________________
         Spencer Brannan, Chief Executive Officer


Controlling Owner


_________________________________
         Spencer Brannan

 
-1-

--------------------------------------------------------------------------------

 

Attachment to Amendment No. 2 to Asset Purchase Agreement
Revised Exhibit A-2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO COMMERCETEL, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
SUBORDINATED PROMISSORY NOTE
 
FOR VALUE RECEIVED, COMMERCETEL, INC., a Nevada corporation (the “Maker”),
promises to pay to DIGIMARK, LLC, 4960 S. Gilbert Rd. #1-221, Chandler, AZ 85249
(the “Holder”) the sum of One Hundred Ninety-Four Thousand, Six Hundred,
Fifty-Eight Dollars ($194,658.00), together with any accrued and unpaid interest
hereon, on October 1, 2012 (the “Maturity Date”), if not sooner paid as provided
herein.
 
The following terms shall apply to this Subordinated Promissory Note (this
“Note”):
 
ARTICLE I
 
INTEREST AND PAYMENTS
 
1.1 Interest Rate.   No interest shall accrue or be payable on the outstanding
principal amount of this Note (the “Principal Amount”)
 
1.2 Principal Payments.  Amortizing payments of the Principal Amount shall be
made in cash by the Maker as set forth on Note Amortization Schedule attached
hereto.  Any remaining Principal Amount together with any accrued and unpaid
interest under this Note shall be due and payable on the Maturity Date.  Holder
acknowledges and agrees that any payments made by Maker to Sero Group, LLC in
respect of the Balloon Promissory Note dated November 4, 2010 issued by Holder
will be deemed to be payments of the Principal Amount hereunder.
 
1.3 Optional Prepayment.  The Maker may prepay this Note, in whole or in part,
at any time without penalty.


ARTICLE II
 
SUBORDINATION
 
2.1           Subordination.   All payments due under this Note shall be
subordinated and made junior, in all respects to the payment in full of all
principal, all interest accrued on and all other amounts due on any and all
Senior Indebtedness and the Mobivity Note; provided, that unless and until an
event of default has occurred (and has not been cured) and is continuing with
respect to the payment of principal or interest due with respect to either
Senior Indebtedness or the Mobivity Note, the Maker shall be permitted to pay,
and shall pay, to the Holder, all amounts due hereunder.  “Senior Indebtedness”
means all indebtedness owed by or incurred by the Maker or by Parent, from time
to time, under (a) Parent’s 10% Senior Secured Convertible Bridge Notes, as the
same may be extended or amended from time to time, or any replacement financing
therefor (the “Bridge Notes”) or (b) other  senior securities (“Additional
Senior Notes”); provided, however, that, in no event shall the aggregate
outstanding principal amount of the Senior Indebtedness and the interest due
thereunder at any time exceed the result of (i) $2,000,000 minus (ii) any
payments made under the Bridge Notes or Additional Senior Notes minus (3) the
principal amount of any Bridge Notes or Additional Senior Notes converted into
equity pursuant to their terms.

 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
EVENTS OF DEFAULT
 
3.1 Events of Default.  The occurrence of any of the following events set forth
in this Section 3.1 shall constitute an event of default (“Event of Default”)
hereunder:
 
(a) Failure to Pay.  The Maker fails to pay when due any principal or interest
hereon, and, in any such case, such failure shall continue for a period of five
(5) days following the date upon which the Holder delivers notice to Maker of
any such failure;
 
(b)           Bankruptcy.  The Maker shall (i) apply for, consent to or suffer
to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under the federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
or (vi) acquiesce to, without challenge within ten (10) days of the filing
thereof, or failure to have dismissed, within thirty (30) days, any petition
filed against it in any involuntary case under such bankruptcy laws;
 
(c)  Insolvency.  The Maker shall admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business;
 
(d)           Default Under Other Indebtedness.  An event of default shall occur
under terms of that certain Secured Subordinated Promissory Note of even date
herewith executed by Maker in favor of Holder.
 
3.2 Acceleration; Default Rate.  Upon the occurrence of an Event of Default,
without any action required on the part of Holder, the entire unpaid Principal
Amount, together with all accrued but unpaid interest and all other sums due
from Maker hereunder, shall become immediately due and payable, and Holder may
exercise any one or more remedies and rights available under this Note and/or
applicable law.   Upon the occurrence of an Event of Default, the interest
payable on the outstanding Principal Amount shall thereafter accrue at a rate
per annum equal to 16.25% until such Event of Default is cured.
 
3.3 Costs of Collection.  Maker agrees to pay all reasonable costs of
collection, including reasonable attorneys’ fees and expenses, and all costs of
suit, in case the unpaid Principal Amount, or any interest or other payment, is
not paid in full when due, whether suit be brought or not, and whether through
courts of original jurisdiction, as well as in courts of appellate jurisdiction,
or through a Bankruptcy Court or other legal proceedings.
 
3.4 Waivers and Remedies.  Except as set forth in this Note, to the extent
permitted by applicable law, Maker, and each person who is or may become liable
hereunder, jointly and severally waive and/or agree not to assert (a) exemption
rights, demand, grace period, presentment for payment, protest, notice of
nonpayment, nonperformance, dishonor, maturity and protest and default; (b) all
diligence in collection or realization of any of the amounts due hereunder; and
(c) all benefit of any statute of limitations or repose affecting the amounts
due hereunder or the enforcement hereof.  Holder may extend the time for payment
of or renew this Note, or release any party from liability hereunder, and any
such extension, renewal, release or other indulgence shall not alter or diminish
the liability of Maker or any other person or entity who is or may become liable
on this Note, except as expressly set forth in a writing signed by Holder
evidencing such extension, renewal, release or other indulgence.  All of
Holder’s remedies under this Note are cumulative and non-exclusive.  The
acceptance by Holder of any partial payment will not waive any rights of Holder
to enforce the prompt payment hereof.  Holder’s failure to require strict
performance of Maker of any provision of this Note shall not waive, affect or
diminish any right of Holder to demand strict compliance and performance with
the terms hereof, unless such waiver is in writing and signed by Holder (which,
in any event, shall not apply to any other failure of Maker to comply with this
Note).

 
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
MISCELLANEOUS
 
4.1 No Assignment.   Neither Maker nor Holder shall assign or transfer this Note
without the other party’s consent, which may be granted or withheld in such
party’s sole discretion.  Any assignment or transfer of this Note or any rights
herein which is not in compliance with this provision shall be void.
 
4.2 Binding Nature.  The provisions of this Note shall be binding upon Maker and
its representatives, successors and permitted assigns, and shall inure to the
benefit of Holder and its successors and permitted assigns.
 
4.3 Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
 
4.4 Governing Law.
 
(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW.
 
(b) THE MAKER AND THE HOLDER HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
MAKER, ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS
NOTE OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE.  THE MAKER AND THE
HOLDER EACH EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS.
 
4.5 Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
 
4.6 Usury.  Notwithstanding any provision of this Note, the total liability for
payments of interest and in the nature of interest shall not exceed the limits
imposed by the usury laws of the State of California.  If Holder receives as
interest an amount that would exceed such limits, such amount that would be
excessive interest shall be applied to the reduction of the unpaid Principal
Amount and not to the payment of interest and if a surplus remains after full
payment of the Principal Amount and lawful interest, the surplus shall be
remitted to Maker by Holder, and Maker hereby agrees to accept such remittance.
 
4.7 Time of the Essence.  It is agreed that time is of the essence in the
performance of all obligations hereunder.
 
[Balance of page intentionally left blank; signature page follows]

 
-4-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Maker has caused this Note to be signed in its name
effective as of this 1st day of August, 2011.
 


COMMERCETEL, INC.




By:_________________________________
Name:_______________________________
Title:________________________________

 
-5-

--------------------------------------------------------------------------------

 

Note Amortization Schedule


Payment Date
 
Payment
 
8/1/2011
  $ 4,122  
9/1/2011
  $ 1,122  
10/1/2011
  $ 4,122  
11/1/2011
  $ 13,122  
12/1/2011
  $ 1,122  
1/1/2012
  $ 4,872  
2/1/2012
  $ 13,273  
3/1/2012
  $ 4,849  
4/1/2012
  $ 9,393  
5/1/2012
  $ 9,044  
6/1/2012
  $ 4,631  
7/1/2012
  $ 4,039  
8/1/2012
  $ 3,875  
9/1/2012
  $ 9,085  
10/1/2012
  $ 107,987  
11/1/2012
  $ -  
12/1/2012
  $ -       $ 194,658  